Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146474                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 146474
                                                                   COA: 310628
                                                                   Allegan CC: 09-016113-FH
  JOSEPH DALE BAKER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 19, 2012
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  application is denied without prejudice to the defendant pursuing another motion for
  relief from judgment in the circuit court concerning his allegations of ineffective
  assistance of counsel under Missouri v Frye, 566 US __; 132 S Ct 1399; 182 L Ed 2d 379
  (2012), that he was not informed by trial counsel of plea offers from the prosecutor.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 30, 2013
           p0722
                                                                              Clerk